Order entered October 8, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00261-CV

                        IN THE INTEREST OF C.R.K., A CHILD

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-50620-2010

                                         ORDER
       Before the Court is appellee’s October 3, 2019 motion for a seventeen-day extension of

time to file his brief. We GRANT the motion and ORDER the brief be filed no later than

October 28, 2019.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE